DETAILED ACTION
This action is made in response to the amendments/remarks files on February 8, 2022. This action is made final.
Claims 1, 3-9, and 11-22 are pending. Claims 1 and 10 have been cancelled. Claims 1, 3, 4, 5, 7, 9, 13, and 18 have been amended. Claims 21 and 22 are newly added. Claims 1, 8, and 13 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. 
Applicant argues the previously cited references fails to teach “response to the drag-and-drop action, update the user interface to list one or more remotely executed applications from the corresponding remote desktop environment to open the local file”. However, the examiner respectfully disagrees.
Previously cited Fok teaches a drag and drop operation from one device to another, wherein, in response to the drag and drop operation, a remotely executed application opens a copy of the file represented by the dropped icon. Previously cited Aplemakh teaches in response to a user input to open a file, presenting a user with a list of applications in which to open the file. Accordingly, it would have been obvious to modify Fok in view of Aplemakh to additionally display the list of possible applications to open the file in response to a user input of opening a file, wherein Fok specifically teaches a e.g., see 2:51-55 of Aplemakh). Additionally, it would have been obvious to display the list of possible applications as taught in Aplemakh in response to a drag-and-drop operation as taught in Fok as a simple substitution of one know type of input (e.g., mouse click as described in Aplemakh) for another (e.g., drag-and-drop operation as taught in Fok) to yield the predictable results of making actions visible and immediate and thereby improve usability (See KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1740-41, 82 USPQ2d 1385, 1396 (2007); and MPEP 2143). As such, for at least the above stated reasons, the previous grounds of rejection are maintained.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 3, 4, 7, and 10 – 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7 – 9, and 14 - 19 of copending Application No. 16/317,363 in further view of Fok et al. (USPPN: 2011/0099497). Although the claims at issue are not identical, they are not patentably distinct from each other. Please see the following mapping table. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/317,363
Co-Pending Application No. 16/317359
1. A system for opening a local file remotely, comprising: a client device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the client device to at least: render a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remotely executed application; detect a drag-and-drop action of the first indicium relative to the second indicium; and responsive to the drag-and-drop action, cause the remotely executed application to open a copy of the local file.
4. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store accessible to the remotely executed application.

1. A system for opening a local file remotely, comprising: at least one computing device comprising a processor and a memory; and machine readable instructions stored in the memory that, when executed by the processor, cause the at least one computing device to at least: receive a user request to open the local file of a client device remotely; identify a remotely executed application to open the local file; cause the client device to automatically transfer the local file to a remote data store accessible to the remotely executed application; and cause the remotely executed application to open a copy of the local file from the remote data store.
3. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the remotely executed application, wherein during the 

7. A method for opening a local file remotely, comprising: rendering a user interface including a first indicium corresponding to the local file of a client device and a second indicium corresponding to a remote desktop environment; detecting a drag-and-drop action of the first indicium relative to the second indicium; and responsive to the drag-and-drop action, causing a remotely executed application in the remote desktop environment to open a copy of the local file.
10. The method of claim 7, further comprising: responsive to the drag-and-drop action, updating the user interface to list one or more remotely executed applications in the remote desktop environment to open the local file; and receiving a user selection of the remotely executed application from the one or more remotely executed applications that are listed in the user interface.
11. The method of claim 7, further responsive to the drag-and-drop action, automatically transferring the copy of the local file from the client device to a remote data store 

12. The method of claim 7, further comprising: determining that the copy of the local file has been modified; and automatically transferring the copy of the local file to the client device.
9. The method of claim 8, further comprising: determining that the copy of the local file in the remote data store has been modified; and causing the client device to automatically obtain the copy of the local file that has been modified from the remote data store.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-drop action, update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications; and cause the particular remotely executed application to open a copy of the local file.
16. The non-transitory computer readable medium of claim 13, further comprising machine readable instructions that further cause the client device to at least, responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store 

15. The non-transitory computer readable medium of claim 13, further comprising machine readable instructions that further cause the client device to at least, further responsive to the drag-and-drop action, open a session to communicate with the particular remotely executed application, wherein during the session, data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network
15. The non-transitory computer readable medium of claim 14, wherein data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-drop action, update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications; and cause the particular remotely executed application to open a copy of the local file.
16. The non-transitory computer readable medium of claim 14, wherein the user request specifies the remotely executed application.

17. The non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least automatically determine the remotely executed application based at least in part on a file type associated with the local file.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-drop action, update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications; and cause the particular remotely executed application to open a copy of the local file.
18. The non-transitory computer readable medium of claim 14, further comprising machine readable instructions that cause the client device to at least recommend a plurality of remotely executed applications capable of opening the local file.
13. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: render a user interface including a region and an indicium corresponding to a local file of the client device; detect a drag-and-drop action of the indicium relative to the region; responsive to the drag-and-drop action, update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications; and cause the particular remotely executed application to open a copy of the local file.



	As evident from the table above, the ‘359 Applicant contains all the limitations of the instant application but for the first/second (region) indicium and a drag-and-drop action. However, in the same field of endeavor of transferring content between local and remote sources, Fok teaches the first/second (region) indicium and a drag-and-drop action (e.g., see Abstract, [0017]). It would have been obvious to modify the ‘359 application in view of the Fok reference to provide for an intuitive method for permitting a user to communicate files between a local application and a remote application (e.g., see [0001], [0015] of Fok).



Claims 10, 12, 13, and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 17, and 6 of copending Application No. 16/317,366. Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant Application No. 16/317,363
Co-pending Application No. 16/317,366
7. A method for opening a local file remotely, comprising: rendering a user interface including a first indicium corresponding to the local file of a client device and a second indicium corresponding to a remote desktop environment; detecting a drag-and-drop action of the first indicium relative to the 
10. The method of claim 7, further comprising: responsive to the drag-and-drop action, updating the user interface to list one or more remotely executed applications in the remote desktop environment to open the local file; and receiving a user selection of the remotely executed application from the one or more remotely executed applications that are listed in the user interface.


2. The system of claim 1, wherein the indication that the user desires to open the local file of the client device remotely corresponds to a drag-and-drop action of a first icon corresponding to the local file onto a second icon corresponding to a remote desktop environment or onto a black region of another user interface associated with remote application execution.

3. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: cause the client device to automatically transfer a copy of the local file to a remote data store accessible to the particular remotely executed application; determine that the particular remotely executed application has modified the copy of the local file; and cause the copy of the local file that has been modified to be transferred to the client device.

16. A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device to at least: receive an indication that a user desires to open the local file of a client device remotely; recommend at least one remotely executed application to open the local file remotely; receive a user selection of a particular remotely executed application generated through the user interface; and cause the particular remotely executed application to open the local file remotely.
17. The non-transitory computer readable medium of claim 16, wherein the indication corresponds to a drag-and-drop action of a first icon corresponding to the local file onto a second icon corresponding to a particular remote desktop environment, and the at least one remotely executed application is determined to be available in the particular remote desktop environment.
22. The system of claim 1, wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least determine the one or more remotely executed applications from a larger set of remotely executed applications in the corresponding remote desktop environment based at least in part on a recency of use
6. The system of claim 1, wherein the at least one remotely executed application is identified based at least in part on data indicating that the user has previously used the at least one remotely executed application to open the local file



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 11-21  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok et al. (USPPN: 2011/0099497; hereinafter Fok) and in further view of Aplemakh et al. (USPN: 9,400,801; hereinafter Aplemakh) and Indiran et al. (USPPN: 2007/0157101; hereinafter Indiran).
	As to claim 1, Fok teaches A system for opening a local file remotely (e.g., see Abstract), comprising: 
	a client device comprising a processor and a memory (e.g., see Fig. 11, [0165] teaching a computing client device having a memory, wherein the computing client device obviously, if not necessarily, possess a processor); and 
	machine readable instructions stored in the memory that, when executed by the processor (e.g., see [0165]), cause the client device to at least: 
	render a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remote desktop (e.g., see Fig. 1, [0017], [0093] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remote desktop application); 
	detect a drag-and-drop action of the first indicium relative to the second indicium (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	responsive to the drag-and-drop action, cause the remotely executed application to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).  
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056]), Fok fails to teach updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user input of a file wherein the user can select a particular remote application for executing the file). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a second indicium corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a second indicium corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).

	As to claim 2, the rejection of claim 1 is incorporated. Fok further teaches wherein the remotely executed application is independent of a remote desktop environment (e.g.,).  

	As to claim 3, the rejection of claim 1 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the particular remotely executed application, wherein during the session, data encoding a graphical user interface of the particular remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the particular remotely executed application over the network (e.g., see Figs. 3-10, [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  

	As to claim 4, the rejection of claim 1 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store accessible to the particular remotely executed application (e.g., see [0062], [0110]-[0113] wherein the drag-and-drop actions include automatically transferring a copy of the local file from the client device to a remote data source accessible by the remote application).  

	As to claim 5, the rejection of claim 1 is incorporated. While Fok teaches the remote application can be an editor application and further teaches data transfer from a remote application to a client device, Fok fails to teach wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file to the client device.  
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: determine that the copy of the local file has been modified by the particular remotely executed application; and automatically transfer the copy of the local file to the client device (e.g., see Figs. 4, 6, 3:9-15, 9:31-38, 10:38-46, 12:49-54, 13:26-29 teaching automatically sending a copy of the modified file to a local device after an editing operation has been performed). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order to permit a user to edit files for which their local devices have no applications for editing the file while still ensuring data integrity (e.g., see 2:51-55 of Aplemakh).

	As to claim 6, the rejection of claim 1 is incorporated. Fok further teaches wherein the first indicium and the second indicium are graphical icons (e.g., see [0017], [0093] wherein the first and second indicia are graphical icons).

	As to claim 7, Fok teaches A method for opening a local file remotely (e.g., see Abstract), comprising: 
	rendering a user interface including a first indicium corresponding to the local file of the client device and a second indicium corresponding to a remote desktop environment (e.g., see Figs. 1, 11, [0017], [0034], [0114] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remote desktop application); 
	detecting a drag-and-drop action of the first indicium relative to the second indicium (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	responsive to the drag-and-drop action, cause the remotely executed application in the remote desktop environment to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056]), Fok fails to teach updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches updating the user interface to list one or more remotely executed applications to open the local file; receiving a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user input of a file wherein the user can select a particular remote application for executing the file). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a second indicium corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a second indicium corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).
  
	As to claim 8, the rejection of claim 7 is incorporated. Fok further teaches wherein the first indicium and the second indicium are graphical icons (e.g., see [0017], [0093] wherein the first and second indicia are graphical icons).
	
	As to claim 9, the rejection of claim 7 is incorporated. Fok further teaches further comprising responsive to the drag-and-drop action, opening a session to communicate with the corresponding remote desktop environment, wherein during the session, data encoding a graphical user interface of the corresponding remote desktop environment is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the corresponding remote desktop environment over the network (e.g., see Figs. 3-10, [0034], [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  

	As to claim 11, the rejection of claim 7 is incorporated. Fok further teaches responsive to the drag-and-drop action, automatically transferring the copy of the local file from the client device to a remote data store accessible to the remote desktop environment (e.g., see [0062], [0110]-[0114] wherein the drag-and-drop actions include automatically transferring a copy of the local file from the client device to a remote data source accessible by the remote application of the remote desktop environment).  
	
	As to claim 12, the claim is directed to the method of claim 5 and is similarly rejected.

	As to claim 13, Fok teaches A non-transitory computer readable medium comprising machine readable instructions that, when executed by a processor of a client device, cause the client device (e.g., see Abstract), to at least: 
	render a user interface including a region and an indicium corresponding to the local file of the client device (e.g., see Fig. 1, [0017], [0093] teaching an interface indicating a drag object corresponding to a file, directory, widget, etc. of a local device and a drop target corresponding to remotely executed application); 
	detect a drag-and-drop action of the indicium relative to the region (e.g., see Figs. 1-12, [0017], [0035], [0093], [0109], [0114] teaching a drag operation of the drag object to a drop target); and 
	cause the remotely executed application to open a copy of the local file (e.g., see [0043], [0045], [0115], [0131] teaching causing the remote application to execute a copy of the file responsive to the drag-and-drop operation).  
	While Fok teaches executing the file on a particular application and further teaches providing a list of supported formats for a data object in response to a drag-and-drop operation (e.g., see [0046], [0056]), Fok fails to teach update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications.
	However, in the same field of endeavor of transferring files between local and remote sources, Aplemakh teaches update the user interface to list one or more remotely executed applications to open the local file; receive a user selection of a particular remotely executed application from the one or more remotely executed applications (e.g., see 8:20-30, 9:40-46 teaching displaying a list of associated applications in response to user selection of a file wherein the user can select a particular remote application for executing the file). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order seamlessly work with files for which their local devices have no applications (e.g., see 2:51-55 of Aplemakh).
	While Fok teaches drag and drop operations between icons of remote desktop applications, Fok fails to explicitly teach a region corresponding to a remote desktop environment.
	However, in the same field of endeavor of transferring data between computing devices, Indiran teaches a region corresponding to a remote desktop environment (e.g., see Figs. 4-5 wherein a user can drag and drop an icon corresponding to a file on a viewer device to a second window corresponding to a remote desktop environment of a host device). Accordingly, it would have been obvious to modify Fok-Aplemakh in view of Indiran in order to quickly and easily transfer content from a first computing device to a second computing device (e.g., see [0002]-[0003] of Indiran).
  
	As to claim 14, the rejection of claim 13 is incorporated. Fok-Aplemakh further teach instructions that further cause the client device to at least determine the one or more remotely executed applications based at least in part on a file type of the local file (e.g., see [0049], [0056] of Fok teaching determining applications based on the object information. See also 8:20-30 of Aplemakh wherein the list of associated applications is based on the file type).

	As to claim 15, the rejection of claim 13 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, open a session to communicate with the remotely executed application, wherein during the session, data encoding a graphical user interface of the remotely executed application is sent to the client device over a network, and input data relative to the graphical user interface is sent by the client device to the remotely executed application over the network (e.g., see Figs. 3-10, [0039]-[0045], [0094], wherein in response to the drag-and-drop operation, a communication session with the remotely executed application is initiated wherein data of the remote application is sent to the client device over a network and input operation relative to the data of the remote application is sent by the client device to the remote application).  
	
	As to claim 16, the rejection of claim 13 is incorporated. Fok further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least, further responsive to the drag-and-drop action, automatically transfer the copy of the local file from the client device to a remote data store accessible to the remotely executed application (e.g., see [0062], [0110]-[0113] wherein the drag-and-drop actions include automatically transferring a copy of the local file from the client device to a remote data source accessible by the remote application).  
	
	
	As to claim 17, the rejection of lcima 13 is incorporated. Aplemakh further teaches wherein the machine readable instructions when executed by the processor cause the at least one computing device to at least: determine that the copy of the local file has been modified by the remotely executed application; and automatically transfer the copy of the local file to the client device (e.g., see Figs. 4, 6, 3:9-15, 9:31-38, 10:38-46, 12:49-54, 13:26-29 teaching automatically sending a copy of the modified file to a local device after an editing operation has been performed). Accordingly, it would have been obvious to modify Fok in view of Aplemakh in order to permit a user to edit files for which their local devices have no applications for editing the file while still ensuring data integrity (e.g., see 2:51-55 of Aplemakh).

	As to claim 18, the rejection of claim 13 is incorporated. Fok-Aplemakh-Indiran further teaches and further comprising machine readable instructions that further cause the client device to at least open a session with the remote desktop environment responsive to the user selection (e.g., see [0114] of Fok teaching a remote application as part of a remote desktop and 8:50-9:20 of Aplemakh wherein the remote applications are part of a remote desktop environment wherein a session is established based on user action and Figs. 1 and 4 of Indiran teaching a remote desktop environment).  

	As to claim 19, the rejection of claim 13 is incorporated. While Fok teaches a drag-and-drop operation associated with a window (i.e., region), Fok fails to explicitly teach wherein the region is a blank area within the user interface.
	However, in the same field of endeavor of transferring content between local and remote sources, Indiran teaches wherein the region is a blank area within the user interface (e.g., see Figs. 5, 8 wherein the region for transferring content between local and remote sources is a blank area). Accordingly, it would have been obvious to modify Fok-Aplemakh to provide for intuitive data transfer in remote access environments (e..g, see [0004] of Indiran).

	As to claim 20, the rejection of claim 7 is incorporated. Fok further teaches wherein the indicium is a graphical icons (e.g., see [0017] teaching graphical icons).

	As to claim 21, the rejection of claim 1 is incorporated. Indiran further teaches wherein the remote desktop environment is one of a plurality of remote desktop environments (e.g., see Fig. 1, [0026] teaching a plurality of remote desktop environments to which content may be transferred).

Claim(s) 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fok, Aplemakh, and Indiran, as applied above, and in further view of Cui et al. (USPPN: 2015/0346961; hereinafter Cui).
	
	As to claim 22, the rejection of claim 1 is incorporated. While Aplemakh teaches listing one or more remotely executed applications, Fok-Aplemakh-Indiran fail to teach the one or more remotely executed application based at least in part on a recency of use.
the one or more executed application based at least in part on a recency of use (e.g., see [0061] wherein the one or more applications of a plurality of applications being based on recently used applications). Accordingly, it would have been obvious to modify Fok-Aplemakh-Indiran in view of Cui in order to permit a user to easily select a recommended application (e.g., see [0001] of Cui).



	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/Stella Higgs/Primary Examiner, Art Unit 2179